Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 PREMIERWEST BANCORP EXCEEDS $1 BILLION IN ASSETS AND REPORTS 11.1% INCREASE IN NET INCOME MEDFORD, OR  January 18, 2007: PremierWest Bancorp (NASDAQ  PRWT) announced net income for the full year ended December 31, 2006 reached a record level of $14,648,000, an increase of 11.1% when compared to 2005 full year net income of $13,189,000. Earnings per share on a fully diluted basis climbed to $0.83 per share for 2006 compared to $0.75 per share for 2005. Net income was $3,860,000 for the fourth quarter ended December 31, 2006, an increase of 4.4% when compared to the immediately preceding quarter when the Company earned $3,697,000. Net income increased $59,000 or 1.6% when compared to the same quarter in 2005 when the Company earned $3,801,000. Earnings per share on a fully diluted basis amounted to $0.22 for the fourth quarter of 2006 and $0.21 per share for the immediately preceding quarter and $0.22 for the comparable quarter in 2005. John Anhorn, Chief Executive Officer, stated, 2006 was an exciting and prosperous year for PremierWest. Total assets surpassed the $1 billion level; net income for the year marked the sixth consecutive period of year over year double digit earnings growth; our sixth consecutive 5% stock dividend was distributed mid-year, and shareholders received two cash dividends. Anhorn continued, We look forward to 2007 with a focus on growing market share in communities currently served and at the same time continuing to explore expansion opportunities complimentary to our geographic territory. We are extremely proud of the valuable franchise our employees have built, and thank each of them for their contribution to our success. SOLID FINANCIAL PERFORMANCE During 2006, the Company achieved double digit growth in net income despite a number of non-recurring charges; continued expansion of the franchise; implementation of FASB 123R (Share Based Payments), and an increase in the effective income tax rate paid. Tom Anderson, Executive Vice President & Chief Financial Officer stated, Fourth quarter net income was adversely impacted with a $342,000 pre-tax charge to earnings resulting from a change in estimates with respect to accounting for post-retirement benefits. Additionally, as reported in our third quarter 2006 earnings release, net income has been negatively impacted as a result of approximately $420,000 in pre-tax legal fees related to the unsuccessful litigation of a lawsuit initiated by Mid Valley Bank, which PremierWest acquired in January 2004. The Bank did not prevail in the lawsuit and elected to not proceed with an appeal. Anderson continued, During 2006, we also implemented FASB 123R. This new standard resulted in a $226,000 pre-tax charge to earnings in 2006 for compensation expense related to our Stock Option Plan. Our effective annual tax rate increased from 35.1% in 2005 to 38.0% for 2006, primarily as a result of our increased level of earnings; a proportionately larger share of our earnings achieved from business in California where the state income tax rate is approximately 60% higher than Oregons income tax rate; and the lack of the Oregon corporate income tax refund (kicker) during 2006. Rich Hieb, Senior Executive Vice President & Chief Operating Officer noted 2006 non-interest expenses included approximately $1.2 million for new offices opened in the latter part of 2005 and throughout 2006. We consider these short-term costs an investment in our future, and continue to have confidence in our long term ability to profitability penetrate these newer markets. NON-INTEREST INCOME & EXPENSE Non-interest income improved $350,000 or 4.8% when comparing December 31, 2006 full year non-interest income of $7.7 million to 2005 full year non-interest income of $7.4 million. PremierWest Mortgage experienced a decline in total mortgages closed, and a corresponding $390,000 reduction in fee income generated as a result of rising interest rates coupled with a slowing housing market. Non-interest income generated from core business operations, primarily service charge and fee income related to deposit accounts, increased $582,000 or 21.3% for the full year ended December 31, 2006 when compared to the year ended December 31, 2005. Non-interest expenses for 2006 totaled $37.4 million, an increase of $3.8 million or 11.3% when compared to the prior year when non-interest expenses totaled $33.6 million. As noted earlier in this release, $762,000 of the increase is related to non-recurring charges related to legal fees and a change in the accounting estimate related to post retirement benefits. Absent the non-recurring items, non-interest expense increased $3.0 million or 9.0% when comparing 2006 to 2005. 2006 non-interest expense also includes $1.2 million of expenses incurred with the opening and operation of six full service denovo banking offices and two denovo PremierWest Finance Company offices opened during 2006, or late 2005. Rich Hieb, stated, We continue to focus on actively managing core non-interest expense while maintaining a level of service required to set us apart from our competitors. IMPROVED OPERATING EFFICIENCIES PremierWests efficiency ratio, which is calculated by dividing non-interest expenses by net interest income and non-interest income, continued the improving trend established over the last several years. This important ratio was 58.48% for the quarter ended December 31, 2006 and 60.49% for the year ended December 31, 2006, compared to 60.27% for the linked quarter ended September 31, 2006, and 62.15% for the immediately preceding year. This performance and the improving trend is in line with managements stated target of maintaining an efficiency ratio in the high 50% to low 60% range. NET INTEREST MARGIN Net interest income increased $7.4 million or 15.8% for the year ended December 31, 2006, when compared to 2005s full year performance. The net interest margin, on a tax adjusted basis, totaled 6.25% for the full year ended December 31, 2006, compared to 6.05% for the year ended December 31, 2005. When measured on a quarterly basis, the Companys tax equivalent net interest margin declined to 6.15% at December 31, 2006, a 12 basis point decline when compared to the linked quarter ended September 30, 2006 and a 25 basis point decline when compared to the same quarter in 2005. The yield on average earning assets improved 101 basis points to 8.44% for the year ended December 31, 2006, compared to 7.43% for the year ended December 31, 2005. Yields on average earning assets during the fourth quarter of 2006 improved slightly to 8.68% as compared to 8.65% for the immediately preceding quarter and 7.91% in the comparable quarter a year ago. The cost of average interest bearing deposits increased 94 basis points from 1.76% for 2005 to 2.70% for 2006, reflecting intense competition for deposits in PremierWests markets. The cost of average borrowings was 5.74% for the quarter and 5.46% for the full year, compared to 5.69% for the immediately preceding quarter and 4.97% for the year ended December 31, 2005. Anderson stated, Strong loan demand and excellent credit quality were contributing factors in our ability to maintain a 2006 net interest margin at the top of our peer group and substantially higher than the industry average. Pressure on the funding side of the balance sheet is expected to continue increasing our overall cost of funds, while the inverted yield curve and an anticipated decline in short term interest rates at some point during 2007 will likely result in a reduced yield on earning assets. Anderson continued, I would expect that our net interest margin, on a tax adjusted basis, will continue to compress throughout 2007. DEPOSIT GROWTH & FUNDING At December 31, 2006 deposits totaled $879.4 million, an increase of $110.9 million or 14.4% when compared to December 31, 2005 total deposits of $768.4 million, and an increase of $75.3 million or 9.4% when compared to the immediately preceding quarter ended September 30, 2006. Of the increase, $19.8 million was attributable to one commercial customer who drew on a line of credit and deposited those dollars in their money market account over the year end. During the first week of January 2007, the line of credit was paid down and the deposit balance declined proportionately. Absent this temporary increase in deposit balances, total deposits increased 6.9% for the quarter, and 11.9% for the year ended December 31, 2006. At 22.7% of total deposits, non-interest bearing deposits continue to be an important segment of PremierWests deposit base. This segment of our deposit base remained virtually unchanged when compared to the immediately preceding quarter. Competition for deposits continues to be intense and is reflected in both the composition of deposit growth as well as the cost of funds. At December 31, 2006, interest-bearing deposit balances grew $120.3 million or 21.5% when compared to December 31, 2005. During the fourth quarter of 2006, introduction of a special money market deposit product targeting public entities was successful in increasing these balances. At December 31, 2006, public deposits amount to less than 10% of total deposits. Management considers the majority of these deposits to be a stable source of funds with the remainder having an estimated average life of three to six months. Average outstanding borrowings declined to $45.9 million for the quarter ended December 31, 2006, from $62.7 million for the immediately preceding quarter. Borrowings averaged $58.1 million for the year 2006, compared to $26.3 million for the 2005 full year. The increase in borrowings is a direct reflection of strong growth in our credit portfolio and the industry wide competition for deposits. Management has primarily utilized Federal Home Loan Bank borrowings to offset the imbalance of growth in loans and deposits. Management believes this imbalance is short term and accordingly will, when economically advantageous, utilize wholesale funding options which include Federal Home Loan Bank borrowings and brokered deposits with maturities of less than six months. HEALTHY LOAN GROWTH  STRONG CREDIT QUALITY Gross loans totaled $920.5 million at December 31, 2006, an increase of $114.2 million or 14.2% when compared to December 31, 2005, and an increase of $52.9 million or 24.4% annualized when compared to the immediately preceding quarter ended September 30, 2006. Absent the temporary $19.8 million increase previously referenced in this release, gross loans posted increases of 11.7% compared to December 31, 2005 and 15.3% annualized when compared to the immediately preceding quarter. PremierWest Finance Company, a subsidiary of PremierWest Bank increased loans $5.7 million or 33.1%, reaching $22.7 million at December 31, 2006, compared to December 31, 2005 when loans totaled $17.0 million. Jim Ford, President, stated, Strong loan growth was achieved in all of our primary markets during 2006 and we see nothing on the horizon which would lead us to anticipate any material change in loan demand as we move forward in 2007. The new markets entered during the latter part of 2005 and during 2006 increase our opportunities to lend and at the same time contribute to the growth of these communities. Jim Earley, Executive Vice President & Credit
